                    Case 1:20-cv-08063-MKV Document 12 Filed 12/07/20 Page 1 of 1


                                                                USDC SDNY
                                                                DOCUMENT                                  WWW.RIVKINRADLER.COM
                                                                ELECTRONICALLY FILED                      926 RXR Plaza
                                                                DOC #:                                    Uniondale, NY 11556-0926
                                                                DATE FILED: 12/7/2020                     T 516.357.3000 F 516.357.3333


FRANK MISITI
PARTNER
(516) 357-3354
frank.misiti@rivkin.com



                                                                 December 4, 2020
Via ECF
                                                                 GRANTED. The Initial Pretrial Conference is adjourned to
Honorable Mary Kay Vyskocil                                      January 13, 2021 at 12:00PM. The filings in advance of the
United States District Court Judge                               conference should be submitted on week in advance. SO
Daniel Patrick Moynihan                                          ORDERED.
United States Courthouse                                                12/7/2020
500 Pearl Street
New York, New York 10007-1312

             Re: Guy Carpenter & Company LLC v. Safepoint Insurance
                 Company, Civil Action Number 20-cv-08063-MKV
                 RR File No.: 5239-1

Dear Judge Vyskocil:

       This Firm represents the Defendant Safepoint Insurance Company (“Safepoint”) in this
matter. We write pursuant to Your Honor’s Individual Practice Rule 2(G), to request a one-
week adjournment of the telephonic Initial Pre-Trial Conference presently scheduled for
January 6, 2020 at 12:00. The reason for this request is because Safepoint’s counsel was
recently scheduled to argue an appeal, in person, in the New York State Supreme Court,
Appellate Division Third Judicial Department on the afternoon of January 6, 2020.

        This is the first request for an adjournment and, apart from the filings required prior to
the conference, the request does not affect any other dates. Counsel for Plaintiff Guy
Carpenter & Company LLC consents to this request. We thank the Court for its consideration
of this request.

                                                                 Respectfully submitted,
                                                                 /s/ Frank Misiti
                                                                 Frank Misiti

cc: All counsel of record (via ECF)


 66 South Pearl Street, 11th Floor   25 Main Street                       477 Madison Avenue              2649 South Road
 Albany, NY 12207-1533               Court Plaza North, Suite 501         New York, NY 10022-5843         Poughkeepsie, NY 12601-6843
 T 518.462.3000 F 518.462.4199       Hackensack, NJ 07601-7082            T 212.455.9555 F 212.687.9044   T 845.473.8100 F 845.473.8777
                                     T 201.287.2460 F 201.489.0495
5055462.v1
